Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 14, 2021 has been entered.  Claims 4-7 and 10-13 are pending in this application and examined herein.

  Objection
In line 12 of claim 4 as amended, it appears that ”of” (first occurrence) should be changed to “or”.  Appropriate correction is required.

          Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-7 and 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 4 as amended, the heating step includes heating the mixture to 20-900C, holding for a period of time, and then lowering the temperature to 300C or less.  The scope of this process is ambiguous in that it is unclear what can or must occur in the situation where the initial heating is to a temperature between 20-300C. In such a case, what (if anything) would constitute the “lowering the temperature” portion of this step?  It would appear that a method that includes conducting the entire claimed process at a 0C would fall within the scope of the claim.  Clarification is required as to what step(s) or action(s) Applicant intends to fall within the scope of the claimed invention.  Claims dependent upon claim 4, either directly or indirectly, are likewise rejected under this statute.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2013/0221287).
Takahashi discloses producing metal particles (such as silver particles) by a method that includes mixing a metal salt and a polycarboxylic acid in a liquid phase, preferably at 15-250C; see Takahashi para. [0065].  Then one adds a reducing agent to the mixture obtained above, preferably at 15-250C; see Takahashi para. [0066].  It is preferred that the metal salt, the polycarboxylic acid, and the reducing agent are used in the form of an aqueous solution; see Takahashi para. [0072].  The resulting particles are then dried at a temperature of preferably 10-600C for a time of preferably 3-18 hours; see Takahashi para. [0067].  Each of the metal salt and polycarboxylic acid are mixed in a liquid phase, preferably water; see Takahashi para. [0070].  The acts of 
A preferable metal salt is silver nitrate (see Takahashi para. [0068]), in accord with instant claim 5, and one of skill in the art would recognize that this would result in silver powder as a final product . The preferred polycarboxylic acid is citric, malic, or maleic acid (see Takahashi para. [0069]), in accord with instant claims 6 and 10. The preferred reducing agent is ascorbic acid (see Takahashi para. [0071]), in accord with instant claims 7, 11, 12 and 13.
Takahashi does not specify the particular temperature ranges recited in the instant claims, and does not specify heating rates and time period for lowering a temperature as recited in claim 4 as amended, i.e. discloses no specific example completely in accord with the claim as amended.  However, the examiner submits that if one were to carry out the method described above, keeping the temperature at 250C for the entire such method, then one would carry out a method that is both within the scope of the instant claims and within the disclosed parameters of Takahashi. (Note that this is partially due to the ambiguity of the claim as discussed in the rejection under 35 USC 112 supra).  It is well-settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, the disclosure of Takahashi et al. is held to create a prima facie case of obviousness of a method as presently claimed.
Response to Arguments
Applicant’s remarks filed November 14, 2021 have been fully considered, with the following effect:
a) All prior rejections under 35 USC 112 are withdrawn.  However, note the new grounds of rejection of the amended claims under this statute in item no. 5 supra.
b) The rejections of the claims based on Yamasaki et al. or CN 104277592 are withdrawn in view of the amendment to claim 4.
c) The rejections of the claims under Takahashi et al. have been changed from 35 USC 102 to a rejection under 35 USC 103 in view of the amendment to claim 4, with a detailed explanation of the new grounds of rejection in item no. 7 supra.  While Applicant suggests that a specific example of Takahashi is not in accord with the amended claim, the examiner’s position is that the disclosure of Takahashi would have rendered a method as set forth in the amended claims obvious, as detailed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	January 5, 2022